 In the Matter of KELSEY HAYES WHEEL COMPANY, A CORPORATIONandLOCAL 174, INTERNATIONAL UNION, UNITED AUTOMOBILE WORKERSOF AMERICA, AFFILIATED WITH THE C. I. O.Case No. R-1543.-Decided October 27, 19.39AutomotiveParts Manufacturing Industry-Investigation of Representatives:question concerning representation of employees;two competing unions claimto represent a majority of the employees in the appropriate unit ; employerrecognized both unions for their membersonly-Unit Appropriate for CollectiveBargaining:all production and maintenance employees of the Company at itsDetroit plants,including factory clerks,watchmen, tool and die makers, tool-room employees,powerhouse employees,and timekeepers,excluding foremen,supervisory employees,and office clerical help ; no controversy asto-ElectionOrdered.Mr.William R. Consedine,for the Board.Mr. Maurice Sugar,andMr. Jack N. Tucker,byMr. Jack N.Tucker,of Detroit, Mich., for the C. I. O.Mr. Rockwell T. Gust,of Detroit, Mich., for the respondent.Mr. Ray Johnson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 16, 1939, Local 174, International Union, United Auto-mobile Workers of America, affiliated with the Congress of IndustrialOrganizations, herein called the C. I. 0., filed with the RegionalDirector for the Seventh Region (Detroit, Michigan) a petitionalleging that a question affecting commerce had arisen concerningthe representation, of employees of Kelsey Hayes Wheel Company, acorporation, Detroit,Michigan, herein called the Company, and re-questing an investigation and certification of representatives pursuantto Section 9 (c) of the National Labor Relations Act, 49 Stat. 449,herein called the Act.On March 27, 1939, the National Labor Rela-tions Board, herein called the Board, acting pursuant to Section 9(c) of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered an in-16 N. L. R. B., No. 61.580 KELSEY HAYES WHEEL COMPANY581vestigation and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice. ,On April 6, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon theC. I. 0., and upon International Union, United Automobile Workersof America, affiliated with the American Federation of Labor, andLocal 612 thereof, herein collectively called the A. F. of L.OnSeptember 14, 1939, the A. F. of L. notified the Regional Directorthat it would not participate in the proceeding.'Pursuant to thenotice of hearing and notices of postponement, a hearing was held onSeptember 15, 1939, before Gustaf B. Erickson, the Trial Examinerduly designated by the Board.The Board, the Company, and theC. I. O. were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.During the course of the hearing, the Trial Examiner madeseveral rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the 'rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY,Kelsey Hayes Wheel Company, a Delaware corporation, has itsprincipal offices and plants at Detroit, Michigan.The Company alsoowns all the voting stock of the Kelsey Hayes Wheel Company, Ltd.,of Dagenham Dock, Essex, England, and 80 per cent of the stock ofKelsey Wheel Company, Ltd., of Windsor, Ontario, Canada.The Company at its Detroit plants, the only plants involved in thisproceeding, manufactures wheels, rims, brake drums, hubs, hub anddrum assemblies, brake parts, and miscellaneous stampings.Duringthe year 1938 it purchased raw materials consisting principally ofsteel, castings, forgings, paint, chemicals, bolts, nuts, hardware, smallstampings, and machine products and amounting to approximately$7,500,000 in value and 100,000 tons in bulk.Approximately 32per cent of these raw materials were shipped to the Detroit plantsfrom points outside the State of Michigan.During the same period, the Company sold products amounting toapproximately $12,750,000 in value and 100,000 tons in bulk.Ap-1Neither International Union,United Automobile Workers of America, affiliated withtheAmerican Federation of Labor,nor Local 612 thereof,appeared at the hearingalthough the notification referred to above was signed only by Local 612. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDproximately 67 per cent of the finished products were shipped topoints outside the State of Michigan.The Company admits that itis engaged in interstate commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDLocal 174, International Union, United Automobile Workers ofAmerica, is a labor organization affiliated with the Congress of Indus-trial Organizations.It admits to its membership all production andmaintenance employees of the Company, including factory clerks,watchmen, tool and die makers, toolroom employees, powerhouse em-ployees,and timekeepers, but excluding foremen, supervisoryemployees, and office clerical help.III.THE QUESTION CONCERNING REPRESENTATIONFrom March 1937 to March 1939 the Company recognized theC. I. O. as the exclusive representative of the employees at its twoDetroit plants.In January 1939 a number of the employees joinedthe A. F. of L. and in March 1939 this labor organization notified theCompany that it represented a majority of the employees and re-quested recognition as their collective bargaining representative.TheC. I. O. proposed a consent election to determine the collective bar-gaining representative.The A. F. of L., however, rejected this pro-posal.On March 13, 1939, the Company notified the C. I. O. and theA. F. of L. that it would recognize both organizations for their mem-bers only, pending a legal determination of the exclusive bargainingrepresentative for all the employees.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the. question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, andsubstantialrelation to trade, traffic, and commerce among theseveral States andtends to lead to labor disputes burdening and obstructingcommerceand thefree flow of commerce.V. THE APPROPRIATE UNITAt the hearing the C. I. O. alleged that the appropriate unit consistsof all production and maintenance employees at both Detroit plants,including factory clerks, watchmen, tool and die makers, toolroomemployees, powerhouse employees, and timekeepers, but excluding KELSEY HAYES WHEEL COMPANY583foremen, supervisory employees, and office clerical help.The Com-pany does not object to this unit, the propriety of which has beenrecognized by the Company and the C. I. 0. since March 1937.We find that all the production and maintenance employees of theCompany at its Detroit plants, including factory clerks, watchmen,tool and die niakers, toolroom employees, powerhouse employees, andtimekeepers, but excluding foremen, supervisory employees, and officeclerical help, constitute a unit appropriate for the purposes of collec-tive bargaining and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe C. I. 0. introduced evidence that it represented a substantialnumber of the Company's employees but conceded that an election isnecessary to settle the question concerning representation.We shalltherefore order an election.The Company and the C. I. 0. agreed that all employees in theappropriate unit who are on the pay roll next preceding the date ofelection should be eligible to participate in any election which theBoard might order.We shall follow the agreement of the partiesand direct that all employees within the appropriate unit who areemployed during the pay-roll period immediately preceding the dateof the election, including employees who do not work during suchpay-roll period because they may be ill, on vacation, or temporarilylaid off, but excluding employees who will have since quit or beendischarged for cause, shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National, LaborRelations Act.2.All production and maintenance employees of the Company atitsDetroit plants, including factory clerks,- watchmen, tool and diemakers, toolroom employees, powerhouse employees, and timekeepers,but excluding foremen, supervisory employees, and office clerical help,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.247383-40-vol. 16-38 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449,, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, itis herebyDnIECmD that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargainingwith Kelsey Hayes Wheel Company, an election by secret ballot shallbe conducted as early as possible but not later than thirty (30) daysfrom the date of this Direction of Election, under the direction andsupervision of the Regional Director for the Seventh Region actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongall production and maintenance employees of the Company at its De-troit plants, including factory clerks, watchmen, tool and die makers,toolroom employees; powerhouse employees, and timekeepers who areemployed during the pay-roll period immediately preceding the dateof the election, including employees who do not work during such pay-roll period because they may be ill, on vacation, or temporarily laidoff, but excluding foremen, supervisory employees, office clerical help,and employees who will have since quit or been discharged for cause,to determine whether or not they desire to be represented by Local 174,International Union, United Automobile Workers of America, affili-ated with the Congress of Industrial Organizations, for the purposesof collective bargaining.